Citation Nr: 0423006	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  03-28 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether a November 1992 rating decision was clearly and 
unmistakably erroneous in denying service connection for 
Stargardt's disease.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1988 to August 
1992.

Initially, the Board of Veterans' Appeals (Board) notes that 
while the regional office (RO) has identified the issue on 
appeal as entitlement to an earlier effective date for the 
grant of service connection for Stargardt's disease, it is 
clear that the primary contention of the veteran in this 
matter is that an earlier effective date is warranted based 
on clear and unmistakable error (CUE) contained within the 
November 1992 rating decision.  The Board has therefore 
recharacterized the issue on appeal to more closely comport 
with the contentions of the veteran.


FINDING OF FACT

The November 1992 rating decision was clearly and 
unmistakably erroneous by not granting service connection for 
Stargardt's disease.


CONCLUSION OF LAW

The rating decision of November 1992 contained CUE.  38 
U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 1991); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (1992); 38 C.F.R. § 3.105(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

By a rating decision dated in November 1992, the RO denied 
the veteran's claim for service connection for Stargardt's 
disease of both eyes indicating that this was a congenital 
and developmental abnormality, existing prior to service with 
no aggravation in service beyond the normal progress of the 
condition.  The veteran was notified of that decision and of 
her appellate rights in a letter dated that same month, and 
an appeal was not initiated.

The veteran contends that the RO's rating decision of 
November 1992 involved clear and unmistakable error by not 
granting entitlement to service connection for Stargardt's 
disease, because the RO incorrectly determined that the 
congenital nature of the veteran's disorder acted as a 
complete bar to the veteran's claim.

Having carefully considered the appellant's claim in light of 
the record and the applicable law, the Board finds that the 
challenged rating decision was clearly and unmistakable 
erroneous, and the appeal will be granted.  

The applicable regulation provides that previous 
determinations which were final and binding will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a).

To establish a valid claim of CUE, the "appellant must show 
that '[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator[,] or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated.'"  
Luallen v. Brown, 8 Vet. App. 92, 94 (1995), quoting Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
Furthermore, in order for a claim of CUE to be reasonably 
raised, "the [appellant] must provide some degree of 
specificity as to what the alleged error is, and, unless it 
is the kind of error that, if true, would be CUE on its face, 
'persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.'"  
Eddy v. Brown, 9 Vet. App. 52, 57 (1996), quoting Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993) (emphasis in original); see 
also Luallen, supra (same).

In Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en 
banc), it was held that a finding of CUE as to a prior 
determination requires: (1) Either the correct facts, as they 
were known at the time, were not before the adjudicator (that 
is, more than a simple disagreement as to how the facts were 
later evaluated), or the statutory or regulatory provisions 
extant at that time were incorrectly applied; (2) the error 
must be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has also stated that CUE is a 
very specific and rare kind of "error."  It is the kind of 
error of fact or law that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-4 (1993), citing Russell v. 
Principi, 3 Vet. App. at 313 (1992) (en banc) (emphasis in 
the original).

Therefore, in order to determine whether the November 1992 
rating decision involved CUE, the Board must review the 
evidence which was of record at the time of the November 1992 
rating decision.  A determination of clear and unmistakable 
error must be based on the record and the law that existed at 
the time of the prior unappealed decision.  See Eddy, supra 
(citing Russell, 3 Vet. App. at 314; and Luallen, 8 Vet. App. 
at 95).

Evidence of record at the time of the November 1992 rating 
decision included the 
veteran's service medical records, reflecting that at the 
time of her entrance examination in February 1988, the 
veteran was found to have visual acuity of 20/50 corrected to 
20/40 bilaterally.  She denied any history of eye trouble.  
Clinical evaluation of the eyes at this time revealed 
negative findings.  March 1988 evaluation of the eyes 
revealed visual acuity of 20/30 bilaterally.  Thereafter, 
service medical records were silent as to treatment or 
evaluation of the eyes until December 1988.

A March 1992 medical report notes that the veteran was 
subsequently seen in December 1988 with complaints that 
included vision problems, and her visual acuity at that time 
was noted to be best corrected to 20/30 bilaterally.  
Although the veteran was found to have decreased visual 
acuity, she was lost to further care until she was examined 
by the medical board examiner in April 1990, at which time 
she was recognized by the examiner as having Stargardt's 
disease.  The veteran was then examined in June 1991, and was 
found to have best corrected visual acuity of 20/50 in the 
right eye and 20/70 in the left eye.  It was further noted 
that the veteran had some retinitis pigment (RP) changes and 
lesions in the posterior pole.

The report further indicates that the veteran again saw the 
medical board examiner in March 1992, at which time her best 
corrected visual acuity was 20/40 on the right and 20/100+1 
on the left.  This examiner again confirmed that the veteran 
had Stargardt's disease which seemed to be progressing in her 
case over the last several years.  It was noted that the 
veteran was also referred to the National Naval Medical 
Center later that month where it was concluded that the 
veteran most probably had Stargardt's disease.  The diagnosis 
of the medical board was Stargardt's disease.  

It was the opinion of the board that the veteran had 
Stargardt's disease in both eyes which was inherited as 
indicated by the fact that her sister had Stargardt's disease 
which she developed at age 25.  

The board reiterated that her disease had been demonstrated 
to be progressive while on active duty for the last several 
years, and eventual separation from Naval Service was 
recommended.

In rebuttal to the March 1992 decision of the medical board, 
the veteran filed a statement that included excerpts from an 
article on Stargardt's disease.  In this statement, the 
veteran indicated that her sister never had Stargardt's 
disease and that her vision clearly worsened during service.

In July 1992, the medical board made the preliminary finding 
that the veteran was unfit for duty based on the diagnosis of 
Stargardt's disease.  It was further noted that this 
condition existed prior to service and was not aggravated by 
service.

As was noted above, the November 1992 rating decision denied 
service connection for Stargardt's disease on the basis that 
this was a congenital and developmental abnormality, existing 
prior to service with no aggravation in service beyond the 
normal progress of the condition.

Thereafter, in response to the veteran's application to 
reopen her claim for service connection for this disorder in 
June 2002, while rating actions in September and October 2002 
did not find that new and material evidence had been 
submitted to warrant the reopening of the veteran's claim, a 
rating decision in April 2003 took into account a statement 
from the veteran's sister denying that she had Stargardt's 
disease and other lay witness statements recognizing the 
veteran's worsening vision during service, and concluded that 
since there was no evidence of this condition on the 
veteran's entrance into service and her vision was 
correctable at that time, the evidence warranted service 
connection, effective from the date of the veteran's 
statement received in June 2002.

The veteran first asserted CUE with respect to the November 
1992 rating decision in her notice of disagreement dated in 
May 2003.

In order to find that the November 1992 rating decision was 
clearly and unmistakably erroneous, it must be concluded that 
the evidence of record at the time that decision was rendered 
was such that the only possible conclusion based on the 
available evidence of record was that the veteran's 
Stargardt's disease was incurred or aggravated by active 
service.  CUE requires that error, otherwise prejudicial, 
must appear undebatably.  Akins v. Derwinski, 1 Vet. App. 228 
(1991).  The Board finds that the November 1992 rating 
decision was clearly and unmistakably erroneous in denying 
service connection for Stargardt's disease.

In her notice of disagreement in May 2003 and substantive 
appeal in October 2003, among other contentions, the veteran 
asserts that clear and unmistakable error exists with respect 
to the November 1992 rating decision because the RO did not 
consider the presumptions of soundness and aggravation.  She 
additionally asserts that the first diagnosis of Stargardt's 
disease occurred during service and that it was at this time 
that she first learned about this condition.  

Service medical records did not disclose preexisting 
Stargardt's disease at the time of initial service medical 
examination in February 1988.  Although the medical board 
concluded that the condition was hereditary in nature, it is 
apparent that such information was predicated on the 
assumption that the veteran's sister had the condition, and 
this was later specifically denied by the veteran's sister in 
a statement submitted in connection with the veteran's 
current claim of CUE.  

More critically, service medical records indicate a diagnosis 
of Stargardt's disease,  increased disability following that 
diagnosis, and the record at the time of the November 1992 
rating decision does not contain a specific medical finding 
that the veteran's increase in disability was due to the 
natural progress of the disease.  As shown more fully below, 
as a result of the lack of such a specific finding in 
November 1992, the denial of the veteran's claim by the RO at 
that time constituted undebatable error.

In November 1992, the "specific finding" requirement was and 
continues to be found at 38 C.F.R. § 3.306(a), which provides 
that a preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.    
The lack of such findings was specifically found to 
constitute CUE in Akins and more recently, Sondel v. West, 13 
Vet. App. 213 (1999).  The "finding" referred to in Sondel 
does not simply mean a formal finding by the RO, since in 
both Sondel and the instant case, the ultimate decision to 
deny did mention that the preexisting disability was not 
found to have been aggravated beyond the natural progress of 
the disease.

Here, as in Akins and later Sondel, in reviewing the November 
1992 decision, the RO neither discussed any medical evidence 
that the in-service symptoms of Stargardt's disease naturally 
flowed from this preexisting condition, nor any medical 
evidence indicating, or making a "specific finding," that the 
symptomatology for which the veteran was discharged 
represented a natural progression of a preexisting condition.  
Indeed the RO could not have discussed such a specific 
finding because no such finding was contained in the record 
that was before the RO in November 1992.  As was the case in 
Akins and Sondel, because the record does not contain a 
specific finding that preexisting Stargardt's disease 
naturally led to greater symptomatology or that later 
symptoms naturally flowed from the veteran's preexisting 
condition, the Board finds that the RO's November 1992 denial 
of the claim for service connection for Stargardt's disease 
was not in accordance with the law and regulations in 
existence at the time of that rating decision.

Once the record showed an in-service diagnosis of Stargardt's 
disease and increased symptoms of such condition prior to 
service separation, the only type of evidence which could 
rebut a conclusion of service connection by way of 
aggravation would be medical evidence demonstrating that the 
increase in disability was due to the natural progress of the 
disease.  No such evidence exists in this case.  Thus, the  
November 1992 rating decision contained CUE and service 
connection for Stargardt's disease was then warranted.



ORDER

The rating decision of November 1992 contained clear and 
unmistakable error and service connection for Stargardt's 
disease is granted.


	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



